       Case 1:20-cr-00010-JAJ-CFB Document 44 Filed 06/02/20 Page 1 of 3



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF IOWA


UNITED STATES OF AMERICA,                   )
                                            )   Case No. 1:20-cr-0010
              v.                            )
                                            )   GOVERNMENT’S MOTION TO
CASEY RAY GANTT, and                        )   EXCLUDE TIME
ANGELA DEE GARGES,                          )
                                            )
              Defendants.                   )


       The government moves to exclude time from June 2, 2020 to and including July

6, 2020, under 18 U.S.C. § 3161(h)(7)(A).

      1.      Trial is scheduled for July 6, 2020.

      2.      On March 16, 2020 and April 8, 2020, Chief Judge Jarvey issued

administrative orders suspending all jury trials until May 4, 2020, and then again

until July 6, 2020, to protect public health. These orders related to the global pandemic

caused by COVID-19. The orders followed proclamations from the Governor of Iowa

and guidance from the Centers for Disease Control instructing that Iowans should

engage in social distancing to prevent rapid spread of the infection. This included

guidance to avoid gatherings of the type necessary for jury selection and deliberation,

including gatherings of more than ten people. Multiple federal courts across the region

and the nation have issued similar orders suspending all jury trials. The Iowa

Supreme Court has continued all jury trials until September 2020.

      3.      As of May 29, 2020, media in Iowa relying on information from the Iowa

Department of Public Health reported over 18,000 cases of COVID-19 in Iowa and 290

                                            1
       Case 1:20-cr-00010-JAJ-CFB Document 44 Filed 06/02/20 Page 2 of 3



deaths related to the disease.

      4.      Under the speedy trial act, any period of delay of trial based on an “ends

of justice” finding shall be excluded from computing the time within which trial must

begin. 18 U.S.C. § 3161(h)(7)(A).

      5.      By order of the District Court, no trial may be held in this matter before

July 6, 2020. And, as found in Chief Judge Jarvey’s March 16th and April 8th Orders,

the multiple concerns raised by COVID-19 are such that the ends of justice served by

a delay of all trials until July 6, 2020 outweigh the best interests of the defendant and

the public in a speedy trial. See 18 U.S.C. § 3161(h)(7)(A).

      6.      The Defendants do not object.

       For these reasons, the government moves to exclude time from June 2, 2020,

to and including July 6, 2020, under 18 U.S.C. § 3161(h)(7)(A).

                                         Respectfully submitted,

                                         Marc Krickbaum
                                         United States Attorney


                                    By: /s/ Shelly Sudmann
                                        Shelly Sudmann
                                        Assistant United States Attorney
                                        8 South 6th Street, Suite 348
                                        Council Bluffs, Iowa 51501
                                        Telephone: (712) 256-5009
                                        Telefax: (712) 256-5112
                                        E-mail: shelly.sudmann@usdoj.gov




                                            2
        Case 1:20-cr-00010-JAJ-CFB Document 44 Filed 06/02/20 Page 3 of 3



CERTIFICATE OF SERVICE

I hereby certify that on June 2, 2020, I
electronically filed the foregoing with
The Clerk of Court using the CM ECF
system. I hereby certify that a copy of
this document was served on the parties
or attorneys of record by:

     U.S. Mail       Fax     Hand Delivery

 X   ECF/Electronic filing      Other means

UNITED STATES ATTORNEY

By: /s/ PAC
    Paralegal Specialist




                                              3
